DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wolfson on 05/04/2022.

The application has been amended as follows: 

In The Claims:
Claim has been amended to read:
11. 	(currently amended) An apparatus configured to directionally steer a bottom hole assembly (“BHA”) during a drilling operation from a drilling rig to a target location using a drilling plan having a planned drilling path, the apparatus comprising:
a non-transitory computer readable medium having stored thereon a plurality of instructions, wherein the instructions are executed with at least one processor so that the following steps are executed: 
receiving data indicative of a directional trend of the BHA and a projection to bit depth; 
determining a location of the BHA based on the directional trend of the BHA and the        projection to bit depth; 
comparing the location of the BHA to the planned drilling path to identify an amount of deviation of the BHA from a drilling path of the BHA; 
automatically creating a modified drilling path based on the amount of deviation including: 
automatically creating a modified drilling path that intersects the planned drilling path in response to the amount of deviation exceeding a first threshold amount of deviation and being less than a second threshold amount of deviation, 
automatically creating a modified drilling path to the target location that does not intersect the planned drilling path in response to the amount of deviation exceeding the second threshold amount of deviation, and 
determining a curve profile of the modified drilling path having the smallest rate of curvature to avoid drilling overshoot; 
determining a desired tool face orientation to steer the bottom hole assembly along the modified drilling path, and 
receiving a predicted trend of a downhole parameter; 
detecting a trend of the downhole parameter; 
comparing the trend of the downhole parameter to the predicted trend of the downhole parameter; and 
automatically creating a further modified drilling path when the trend of the downhole parameter is a reversal of the predicted trend of the downhole parameter.

Claim 12 has been cancelled
In claim 13, “claim 12” has been replaced by --claim 11--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 20050061549 A1 discloses alternatively returning to a planned path or creating a new path to reduce dogleg severity but not in response to thresholds as claimed. 
US 20040028476 A1 discloses a first threshold which, when exceeded requires adjustment of the trajectory and also discloses the option of returning to the planned path or calculating a new path but not in response to multiple thresholds as claimed.
US 20090288881 A1 to Mullins discloses altering a trajectory based on a trend being the reversal of a predicted trend (pgphs. 66, 78, 96, 101, 109, 122, 124), the overall structure of the claim was determined not to be obvious over the art. The combination of the different adjusted well paths based on exceeding a first and second threshold limitations in conjunction with the adjusting a trajectory upon detection of a reversal in a trend and determining the smallest rate of curvature curve profile and automated processor guided nature of the operation was determined to together provide a robust system for automated drilling not contemplated by the prior art and is more than just an assemblage of prior art methods. This is especially true since the only art of record which disclosed the first and second threshold limitations with the resultant different paths was a medical device (to Webster US 20070016067 A1, pgphs. 69, 70) which was not contemplated for well drilling and really only discloses one threshold, any deviation over this requiring calculation of a new path because it is not possible to return to the planned path which will not likely be the case in drilling since the relative distances in drilling are much greater so it is usually possible to return to the planned path, this will just result in greater tortuosity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/04/2022